cc ita posts-115712-02 uil office_of_chief_counsel internal_revenue_service memorandum number release date date date to associate area_counsel cc sb gbo from paul m ritenour branch chief subject offshore compliance project this responds to your memorandum and request for advice sent to the national_office on date the requested advice concerns the treatment of investors who lost money in a ponzi scheme more specific advice would require the facts and circumstances of a particular taxpayer defrauded by the scheme issues whether taxpayers who invested in the scheme may treat payments designated as interest they received on promissory notes as a return_of_capital under the open_transaction doctrine or similar principles whether the investors are entitled to a theft_loss if the investors are entitled to a theft_loss whether that loss may be claimed when there is a prospect of recovery in a future year conclusions the interest payments received on the promissory notes are includible in income when received as interest except in rare and extraordinary circumstances in which an innocent investor could establish that it was uncertain whether the investor would ever recover the investment investors would generally be entitled to a theft_loss providing that a theft occurred under local law the loss may be disallowed if the taxpayer participated in a sham_transaction intended to avoid federal income taxes or if the allowance of the loss would be against public policy based on the taxpayer’s own conduct posts-115712-02 a theft_loss is generally deductible in the year the theft is discovered however if there is a reasonable_prospect_of_recovery only the portion as to which there is no prospect of recovery if any is deductible facts the promoters of the scheme operated a title loan company which loaned money to customers at high interest and obtained an assignment of the title to the customer’s car investors were induced to lend money to entities which would in turn loan money to the title loan company in exchange for their investment investors received short term promissory notes bearing interest rates ranging from to percent investors had the option of having their payments on the promissory notes deposited into an offshore credit card account deposited in a domestic bank or mailed directly to the investor the funds obtained from investors were generally not lent to the title loan company but instead were used to pay the promoter’s commissions and fund interest payments to prior investors this is the defining characteristic of a pyramid or ponzi scheme in some instances investors received interest payments on their notes but did not report these amounts as income a restraining order has been obtained against the promoters and assets have been frozen a receiver has been appointed and is currently in the process of recovering assets for the benefit of investors law analysis issue amounts received as interest according to the terms of the promissory notes would generally be includible as such in gross_income 308_us_488 however some investors contend that the unreported interest payments were a return of principal pursuant to the open_transaction doctrine the open_transaction doctrine or cost_recovery_method applies in rare and extraordinary circumstances see 71_tc_998 to permit an investor to recover capital prior to recognizing gain where the receipt of deferred payments is speculative or contingent the supreme court established the open_transaction doctrine in 283_us_404 in logan the taxpayer owned stock in a corporation which along with several other corporations held a leasehold interest in a mine the taxpayer sold the stock for cash plus a royalty of cents per ton on all ore apportioned to the corporation there was no provision for a maximum or minimum tonnage the contractual promise to pay the royalty was held to be too contingent and speculative to have any ascertainable value and as a result the transaction could not be regarded as closed posts-115712-02 some authorities question whether the open_transaction doctrine which has generally been applied to deferred payment sales under sec_1001 applies to payments of interest on a loan see 168_f3d_1098 10th cir however the open_transaction doctrine or similar principles have occasionally been applied to recoveries on a loan for example the doctrine has been applied to the purchase of notes at a discount where at the time of acquisition the investor was not reasonably certain that he would recover his cost 45_tc_489 in underhill a taxpayer acquired interest-bearing promissory notes at sizable discounts the obligations were usually secured_by second deeds of trust on residential property the taxpayer reported the stated_interest payments as income however the taxpayer did not report the discount income until he had recovered his entire investment the tax_court concluded that the obligations purchased by taxpayer were speculative and that taxpayer was not required to report any discount income until he had recovered his investment the court noted that there was no issue as to the taxability of the stated_interest payments to the taxpayer see also 295_f2d_629 9th cir payments constituted a return_of_capital until they exceeded cost in circumstances where the borrower was in default with respect to notes issued in a fraudulent scheme greenberg v commissioner tcmemo_1996_281 permitted interest payments received by a passive investor in a ponzi scheme to be treated as a recovery_of principal in the year the scheme defaulted there was sufficient evidence to determine the amount of funds paid and received by the taxpayers and the case holds that the payments the taxpayers received were not interest because they were not compensation_for the use or forbearance of money instead the payments were made to conceal the fraudulent misappropriation of the taxpayers' investment however while courts may occasionally apply a return-of-capital or open-transaction concept to interest payments they have done so sparingly consistent with the principle that the open_transaction doctrine is only applied in rare and extraordinary circumstances in the context of ponzi and similar schemes greenberg has been applied narrowly in parrish for example which involved a principal in the scheme the courts questioned whether the open_transaction doctrine was applicable and held that in any case the taxpayer had not met his burden_of_proof similarly in premji v commissioner t c memo aff'd without published opinion 139_f3d_912 10th cir the taxpayer received interest payments from an investment in a ponzi scheme checks for the loan amount were also made available but the taxpayer chose to re-invest these amounts the taxpayer argued that in underhill and certain other earlier cases courts applied the open_transaction doctrine to original issue or market_discount but not to stated_interest payments it is now more clearly settled than it was then that discount represents interest in any case the payments in the current case were apparently payments of stated_interest posts-115712-02 the interest payments were not required to be included in income under the open_transaction doctrine the tax_court concluded that the payments were income in the year received and not a recovery_of principal since the taxpayer could not establish that the recovery_of the principal_amount was sufficiently uncertain when the amount had been made available to him see also wright v commissioner tcmemo_1989_557 aff'd 931_f2d_61 9th cir murphy v commissioner tcmemo_1980_218 aff'd per curiam 661_f2d_299 4th cir and authorities discussed in estate of campana v commissioner t c summary opinion date thus the weight of authority supports the conclusion that interest payments received on the promissory notes in the present case would generally not be considered a return of principal except perhaps in rare and extraordinary circumstances in which an innocent investor could meet his or her burden_of_proof to establish that it was uncertain whether the investor would ever recover the investment however we note that the existence of the offshore accounts in this case could be considered an indication of fraud and we do not believe that the holding of greenberg would extend to a taxpayer who failed to report interest_income and failed to disclose the existence of an offshore_account issue sec_165 of the internal_revenue_code provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that in the case of an individual the deduction under subsection a is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business if such losses arise from fire storm shipwreck or other_casualty or from theft sec_1_165-8 of the regulations provides that the term theft shall be deemed to include but shall not necessarily be limited to larceny embezzlement and robbery in 232_f2d_107 5th cir the court defined theft as a word of general and broad connotation intended to cover and covering any criminal appropriation of another's property to the use of the taker particularly including theft by swindling false pretenses and any other form of guile the court also stated that whether a theft_loss occurs depends upon the law of the jurisdiction where it was sustained and that the exact nature of the crime whether larceny or embezzlement obtaining money under false pretenses swindling or other wrongful deprivations of the property of another is of little importance so long as it amounts to theft posts-115712-02 therefore investors in ponzi schemes may be entitled to a theft_loss under sec_165 losses suffered by bona_fide victims of a fraudulent scheme are generally not disallowed see berardo v commissioner tcmemo_1987_433 however in this instance the offshore accounts are troubling if a taxpayer's activities in connection with a theft_loss are contrary to public policy that may be grounds for denying a theft_loss deduction see 33_tc_272 61_tc_497 in lincoln v commissioner tcmemo_1985_300 the taxpayer was swindled in connection with his participation in a scheme to buy stolen money at a discount the tax_court did not allow a theft_loss deduction stating that it is as important to the policy of the state and nation to prevent attempts to buy stolen goods as it is to prevent an actual purchase of stolen goods similar policy concerns have been raised with respect to losses generated from investments in tax_avoidance transactions in such instances courts have concluded that either no theft occurred or that the taxpayer received what was bargained for 92_tc_958 aff'd 921_f2d_280 9th cir but see 43_tc_842 nonacq revrul_70_333 1970_1_cb_38 in the present case investors would generally be entitled to a theft_loss providing that a theft occurred under local law the loss may be disallowed however if the taxpayer participated in a sham_transaction intended to avoid federal income taxes or if the allowance of the loss would be against public policy based on the taxpayer’s own conduct issue sec_1_165-1 provides that a loss shall be allowed as a deduction under sec_165 only in the year the loss is sustained generally a loss is sustained in the taxable_year in which the loss occurs as evidenced by a closed and completed transaction and as fixed by identifiable events see sec_1_165-1 sec_165 and sec_1_165-8 of the income_tax regulations provide that a loss arising from a theft shall be treated under sec_165 as sustained during the taxable_year in which the taxpayer discovers the loss sec_1_165-8 provides that if in the year the taxpayer discovers the loss arising from a theft there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss for which reimbursement may be received is sustained for purposes of sec_165 until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received see also sec_1_165-1 sec_1_165-1 states in part that whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon examination of all facts and circumstances posts-115712-02 if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until the taxable_year in which in can be ascertained with reasonable certainty whether or not such reimbursement will be received see sec_1_165-1 therefore a theft_loss deduction will be barred to the extent that a reasonable prospect of reimbursement exists if the theft_loss exceeds the claim for recovery the excess would be deductible in the year the theft is discovered 61_tc_795 aff'd 521_f2d_786 4th cir if you have questions with respect to this memorandum please contact of this office at this field_service_advice is not binding examination or appeals and is not a final case determination field_service_advice issued to examination or appeals is advisory only and does not resolve service position on an issue or provide the final basis for closing a case this document is not to be relied upon or otherwise cited as precedent
